Citation Nr: 1617631	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-24 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by: Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The 2009 decision granted service connection and an initial 30 percent rating for PTSD, effective as of November 7, 2006.  The Veteran appealed from the assigned rating.  Then, in 2010, the RO granted a 50 percent rating for PTSD for the entire appeal period.  The appeal continued because this was not a full grant of the benefit sought on appeal.

Further, the Veteran initially appealed from the denial of a total disability rating based on individual unemployability (TDIU) via a September 2013 formal notice of disagreement.  However, in a November 2014 rating decision, a TDIU was granted.  

In February 2016, after certification of this appeal to the Board in January 2016, and on the same day VA received a request for withdrawal of the appeal as explained below, the Veteran's appointed attorney forwarded a request to withdraw as legal counsel for the Veteran for his VA claim, indicating that a copy of this letter had been forwarded to the Veteran.  However, once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion.  See 38 C.F.R. § 20.608 (2015).  No indication of the reasons for withdrawal of counsel was provided in this case, other than possibly the withdrawal of the appeal via the separate letter on the same date.  Thus, the attorney remains the appointed representative for the purposes of dismissing this appeal.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant's then-representative to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative either in writing or on the record during a hearing.  Id.  

The Veteran was scheduled for a Board hearing in March 2016.  In February 2016, the Veteran's appointed attorney representative notified the Board that the Veteran wished to cancel this hearing request and withdraw his appeal, and indicated that a copy of this letter was forwarded to the Veteran.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


